Citation Nr: 1119493	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for disability characterized by menstrual irregularity and dysplasia (also claimed as right side pain and stomach surgery).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2007, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing at the Wilkes Barre satellite office of the RO.  

In August 2007 and July 2010, the Board remanded this case for additional development.  It has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Veteran underwent a VA examination.  At that time, she reported that she had a laparoscopic procedure in 2005 and that she also had a dilatation and curettage.  The examiner indicated that there was no documentation of these procedures in the claims file.  In October 2010, an addendum was obtained from the VA examiner.  The examiner stated that the Veteran had breakthrough bleeding on oral contraceptives and that this issue was corrected by changing her oral contraceptive prescription.  The examiner further stated that "there is no documentation of any procedures or further sequelae" and that "it is not likely that this [Veteran] has any gynecological disorder as a result of service or any disorder that is aggravated beyond the natural progress as a result of service."  

Regarding the reported 2005 laparoscopy, it appears this was performed by a private provider.  Pursuant to the previous remands, VA asked the Veteran for these records or for an authorization for their release.  In a January 2011 statement, the Veteran noted that it was requested that she secure and submit medical records from treating providers as well as Lourdes Hospital, including the laparoscopic procedure, and that she never responded.  She further stated "that ALL records were submitted regarding the above on April 1, 2009 by [her] representative, DAV, and would have been redundant.  The evidence was available in record for the examining physician if he had reviewed the file."  

The Board acknowledges the Veteran's statement and understands that she does not want to submit duplicate records or records she believes were already associated with the file.  On review, however, the claims folder does not appear to contain all referenced private gynecological records.  To be specific, the claims folder does not include a laparoscopy report confirming the reported diagnosis of endometriosis.  Thus, if the Veteran wants these records considered, she must submit them or submit an appropriately completed authorization for release of such records.  See 38 C.F.R. § 3.159(c)(1) (2010).  

In November 2010, additional VA records were added to the claims folder.  Records dated in February 2009 show that the Veteran was admitted to the short stay procedure unit with a diagnosis of abnormal uterine bleeding unresponsive to conservative measures.  She underwent a diagnostic hysteroscopy and dilatation and curettage.  Final discharge diagnosis was abnormal uterine bleeding, pathology pending.  

On review, the Board is unable to locate the pathology results.  Additionally, although this procedure took place in February 2009, it does not appear that these records were associated with the claims folder until approximately November 2010.  Thus, they were not available for review at the time of the October 2009 VA examination or October 2010 addendum.  

At the hearing, the Veteran testified that she served in Saudia Arabia and Kuwait.  See hearing transcript, p. 10.  DD Form 214 shows approximately 31/2 months of foreign service.  Service treatment records include a post-deployment assessment showing the Veteran was stationed at the Prince Sultan Air Base in Saudi Arabia in 2002.  The Board notes that service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317(a)(1) (2010).  A "qualifying chronic disability" includes an undiagnosed illness.  Signs or symptoms which may be manifestations of undiagnosed illness include menstrual disorders.  38 C.F.R. § 3.317(a)(2), (b). 

In her January 2011 statement, the Veteran reported that her gynecological issues started in service and are ongoing.  She further stated that her problems were not resolved by a change in contraceptives and that the issue continues.  The Veteran is competent to report continued menstrual problems, such as intermittent bleeding and pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

On review, the nature and probable etiology of the reported problems remains unclear.  The Board regrets the delay occasioned by another remand.  Under the circumstances of this case, however, the Board finds that in addition to the development cited above, further medical opinion is required.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again contact the Veteran and request that she submit her private gynecology records, to include records pertaining to the 2005 laparoscopy; or that she submit current authorizations for release of such records.  If completed authorizations are received, the RO/AMC must request the records.  

2.  The RO/AMC should request the pathology results related to the February 2009 procedure (diagnostic hysteroscopy and dilatation and curettage) performed at a VA facility.  Relevant VA records since November 2010, if any, should also be obtained.  If the RO/AMC cannot locate such records, they must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the claims folder and a copy of this remand should be returned to the VA examiner who conducted the October 2009 examination and completed the October 2010 addendum, or a suitable substitute.  Following a review of the records related to the February 2009 procedure, as well as the 2005 laparoscopy (if such records are received), the examiner is requested to state whether the Veteran's complaints, to include abnormal uterine bleeding, are attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis.  If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state.  

If the Veteran's complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not, i.e. is there a 50/50 chance, that such is related to active military service or events therein.

If the previous examiner is unavailable, an opinion should be obtained from another VA physician.  If additional examination is required, it should be scheduled. 

The examiner must provide a complete rationale for any opinions expressed.

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must return the report to the examiner for completion.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for disability characterized by menstrual irregularity and dysplasia (also claimed as right side pain and stomach surgery).  All applicable laws and regulations, to include 38 C.F.R. § 3.317, should be considered.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


